UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2011 Item 1. Report to Stockholders. TCM GROWTH FUNDS ANNUAL REPORT TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund September 30, 2011 TCM GROWTH FUNDS Table of Contents Letter to Shareholders 2 TCM Small Cap Growth Fund Performance Discussion 7 Performance 10 Fund Information 11 Schedule of Investments 12 TCM Small-Mid Cap Growth Fund Performance Discussion 15 Performance 18 Fund Information 19 Schedule of Investments 20 Fund Expense Examples 23 Financial Statements Statements of Assets and Liabilities 25 Statements of Operations 26 Statements of Changes in Net Assets 27 Financial Highlights 29 Notes to Financial Statements 31 Report to Shareholders 39 Approval of Investment Advisory Agreement 40 Trustees and Executive Officers 43 Additional Information 46 Privacy Policy 47 1 TCM GROWTH FUNDS November 14, 2011 Dear Fellow Shareholder: Thank you for your investment in the TCM Small Cap Growth Fund (the “Small Cap Fund”) and the TCM Small-Mid Cap Growth Fund (the “SMID Cap Fund”).This is the annual report to shareholders of the Funds, covering the fiscal year ended September 30, 2011.The report includes a discussion of the factors that impacted the performance of the Funds for the period, as well as information on Fund expenses and holdings.The report also contains the audited financial statements of each Fund and a Report of Independent Registered Public Accounting Firm. After a solid positive performance for the six months ended March 31, 2011, the stock market was very negative for the remainder of the fiscal year as domestic and global macroeconomic issues continued to undermine confidence in the economic recovery.The remainder of this letter summarizes the market environment over the past fiscal year and our current investment outlook.Following this letter are the discussions on performance and Fund information for the Small Cap Fund and the SMID Cap Fund, which begin on pages 7 and 15, respectively.The individual Fund discussions are similar because the investment process for each Fund is the same and there is significant overlap in the portfolios. Market Review of the Last Year — A Walk Down Volatility Lane.In early September 2010, Chairman Bernanke once again stated that the Federal Reserve stands ready to intervene should there be further signs that the economy is weakening.The Fed committed to a virtually zero fed funds rate and another round of quantitative easing (“QE2”) consisting of the Fed purchasing long term Treasuries in an effort to drive long term rates lower, encourage mortgage refinancing, and drive investment into riskier, higher yielding assets such as high yield corporate bonds and equities.The rally that began in earnest in September continued into the fourth quarter as investors focused on small cap stocks, particularly stocks with high operating leverage and growth rates. Investors shifted from conservative, low return asset classes into riskier asset classes believing that the economic recovery would continue improving despite stubbornly high unemployment rates and a moribund housing market.The third quarter earnings season was generally solid but the spectacular equity returns in the last four months of the year also reflected the view that fears of a double dip recession had been allayed and finally put to rest.The fourth quarter was also marked by several confidence building events – changes in the Congress after the November elections and the adoption of favorable tax legislation – signs to investors and businesses alike that the economy would continue to improve and it was time to consider taking on more risk.As leading 2 TCM GROWTH FUNDS economic indicators improved throughout the quarter, the stock market benefited not only from the liquidity provided by Fed action but by improving business and consumer confidence.For investors, this meant rotating out of money market funds and government bonds and into equities, and for companies, it signaled that demand may be increasing enough to support spending high cash reserves on capital investments or new hires. The first quarter of 2011 was replete with global events that in the past had shaken investor confidence, including political unrest throughout the Middle East, the continued debt crisis in the Euro zone, the repercussions of the Japanese earthquake, and rising inflation risks and monetary tightening in the emerging markets.Investors proved to be very resilient, however, and shook off these concerns as unlikely to derail the recovering economy.The analogy we have used in the past was whether the patient (the economy), after experiencing a near death experience (the Great Recession) and being administered significant doses of adrenaline (i.e., fed rate policy, fiscal stimulus, QE1/QE2, favorable tax legislation) could return to normal activities after being discharged from the hospital.The answer in the first quarter was in the affirmative.As discussed in the next two paragraphs that patient eventually had a relapse but in early 2011 many investors believed that the economy was reaching “escape velocity” and showing signs of sustainable growth, albeit at moderate levels.The manufacturing economy was turning positive, as evidenced by purchasing managers reports for both the U.S. and overseas markets, and we were seeing greater evidence in our stocks that companies were looking to add capacity in response to positive end demand trends.As we entered the second quarter, however, the costs of raw materials were also increasing, and companies were being challenged to raise prices in order to maintain their profit margins. The rally finally ended as concerns over the strength of the economic recovery increased in late April and early May.Between that time and mid June, small cap stocks corrected approximately 10% as investors fretted over weakening economic data and the continued crisis in Europe over the high debt levels in countries like Greece, Portugal, Spain and Italy.Although the risk of contagion has been reduced somewhat by recent agreements in the European Union to reduce Greece’s debt, that was not the case at the end of the second quarter or throughout the summer.In addition to concerns over Euro debt levels, investors sold off equities in response to poor jobless claims reports, the fear of a hard landing in China, the end of QE2, and the short term pain that will come with the inevitable fiscal tightening and austerity measures in the U.S.In this unsettled environment, the sectors that performed the best in the second quarter of 2011 were defensive oriented such as consumer staples, healthcare and telecomm services. 3 TCM GROWTH FUNDS The third quarter of 2011 was very volatile and many of the concerns about the stock market and global economy were exacerbated by failures in both the U.S. and Europe to make progress in alleviating structural problems.The third quarter started on a down note as unemployment remained high and housing fundamentals continued to be weak based on higher inventories and foreclosure levels.Adding to the poor start of the quarter was the bitter debate in Washington over the increase in the nation’s debt ceiling.This debate was further evidence of overall dysfunction of our current political process and gridlock, which in better economic conditions can be acceptable but is very disturbing when action may be required to forestall another recession.The increasingly partisan posturing is obviously not helpful in finding common ground on legislation that could bolster investor confidence and the economy. Fear and loathing for stocks gained real steam in August starting with Standard & Poor’s lowering U.S. Treasury debt to AA+, citing the lack of progress by lawmakers on debt reduction and deficit spending levels.Ironically, this downgrade produced a flight to safety into U.S. Treasuries, driving down rates to historic lows and the dollar upwards.Concerns over sovereign debt issues in Europe and the questionable ability of the European Union to resolve its banking crisis weighed heavily on investors and the Dow dropped some 1,100 points in two days.One of the most volatile weeks in history followed this decline as the equity markets gyrated up and down on low volume and headline news.Stock correlations spiked to 80% for the quarter, which was the highest level since 1985.With the dispersion of returns so tightly grouped, active managers found it difficult to add value.The downdraft continued into September with small cap stocks, as defined by the Russell 2000® Index, falling another 11% and the Russell 2000® Growth Index finishing the quarter down over 22%.In this environment, defensive Consumer Staples and Utilities sectors outperformed, while cyclical and globally exposed sectors (Energy, Industrials, Technology and Materials) underperformed on a relative basis. Market Outlook.Headlines relating to the European debt crisis continue to have a disproportionate impact on the short term direction of the equity markets.And while the European Union reached an agreement in late October on a debt reduction plan for Greece, market euphoria quickly turned to confusion when the Greek prime minister announced several days later that he would submit to plan to a public vote for approval, only to retract that proposal and lose his job shortly thereafter.This unanticipated action has again called into question the ability of the European leaders to effectively manage their sovereign debt issues even though they continue to assure us that there will be sufficient resources to recapitalize the banks that hold the problematic debt.Eventually, banks and sovereign nations must take some of the pain in the form of a write down or bailout package and the sooner 4 TCM GROWTH FUNDS clarity is reached on that issue, the sooner the markets will digest the implications.Recent political moves in Greece and Italy are not helping to add certainty. In the U.S., political battles and legislative paralysis also continue unabated and the various attempts to move along legislation that might positively impact the economy and job creation have been unsuccessful.When you combine this situation with high unemployment and an overall weak economy, it’s not surprising that we are seeing consumer confidence levels hitting lows that were last seen in 2009.In September, the Federal Reserve initiated its maturity extension program, otherwise known as “Operation Twist”, in an attempt to boost the economy by driving down long-term interest rates and stimulate private-sector borrowing and mortgage refinancing.The Fed had already indicated that it expected to keep short-term rates very low for an extended period, through mid-2013, and with this additional step it is buying longer-term Treasury bonds and selling shorter-term securities in order to flatten the curve beyond two years, perhaps out to ten years.Lower interest rates are generally positive for equities, but this policy is not likely to have an impact on the most significant problems for the economy – housing, confidence, job creation, and the end demand for goods. While these issues and their effect on stock prices may be creating a sense of déjà vu, there are real differences between the conditions today and those of 2008/2009.Many companies have taken meaningful steps since 2008 to shore up their balance sheets and cut costs, and have plans at the ready to cut more if need be.And those companies that have increased their economic exposure to more rapidly expanding developing economies are seeing positive earnings strength and rising cash levels.The aggregate amount of cash on U.S. corporate balance sheets has reached an all-time high in excess of $2 trillion.This financial strength, together with low interest rates, may result in greater merger and acquisition activity as well as help companies avoid lay-offs, maintain spending levels and increase dividends.Revenue and earnings results have generally held up but we believe guidance for the next several quarters will reflect management caution over slowing economic trends and political uncertainty.The market appears to have discounted much of those concerns and any relief of uncertainty, particularly as it relates to the prospects of avoiding an EU banking crisis, would be a positive for the market.With that backdrop, we believe it is important to maintain a balanced portfolio that can both withstand the shocks of negative macro headline news but also participate in a potential “risk on” relief rally. We acknowledge and appreciate the patience that our shareholders have demonstrated in light of the recent underperformance.We are likewise frustrated but believe the Funds are in a good position as we attempt to resume the outperformance we expect from our investment process.Over the past three years, the economy and market have been extraordinarily volatile and stocks have had 5 TCM GROWTH FUNDS historically high correlations.The stocks of good companies have been treated the same as those of not-so-good companies in both up and down markets, and in hindsight we would have been better served to have a portfolio that was structurally closer to the benchmark during this period.Going forward, we believe capital will be allocated to those firms with stronger long term fundamentals, and “indexing” is not the path to long term outperformance.We believe we have the people, experience, and a disciplined “bottoms up” investment process that is required as we seek to outperform and generate alpha in different market conditions.Despite the current uncertainties, we expect the extreme influence of macroeconomic factors on individual stock performance to fade as the macro aftershocks from the financial crisis eventually decline in frequency and intensity.In the meantime we continue to look for companies that have superior long term earnings growth prospects and attractive valuations, and strive to not overreact in terms of our portfolio structure to the headlines and market gyrations. Thank you for your continued confidence and trust in managing your assets. Again, please see the following pages for the discussions on the individual Funds. Sincerely, Richard J. Johnson Jeff B. Curtis Chief Investment Officer President This material must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the Funds, including investment objectives, risks and expenses. Past performance is no guarantee of future results. This report reflects our views, opinions and portfolio holdings as of September 30, 2011, the end of the reporting period.These views are subject to change at any time based on market and other conditions and we disclaim any responsibility to update these views.The views should not be relied on as investment advice or an indication of trading intent on behalf of the Funds. Mutual fund investing involves risk, principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Each Fund’s holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete listing of each Fund’s holdings. Alpha is an annualized return measure of how better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk. Price/Earnings is a valuation ratio of a company’s current share price compared to its per-share earnings. The Russell 2000® Growth Index and the Russell 2500™ Growth Index are unmanaged indices representing those Russell 2000® Index companies and Russell 2500™ Index companies, respectively, with higher price-to-book ratios and future projected earnings according to the Frank Russell Company.One cannot invest directly in an index. Quasar Distributors, LLC, Distributor (11/11) 6 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION Fiscal Year Performance Overview.Quarterly returns for the one year ended September 30, 2011 for the Small Cap Fund as well as the Russell 2000® Growth Index, the Fund’s benchmark, and the Russell 2000® Index were: Small Cap Fund Russell 2000® Growth Russell 2000® 4th Quarter 2010 16.18% 17.11% 16.25% 1st Quarter 2011 8.88% 9.24% 7.94% 2nd Quarter 2011 -1.82% -0.59% -1.61% 3rd Quarter 2011 -24.98% -22.25% -21.87% Longer term performance for the Small Cap Fund is set forth in the chart and table that follows this narrative.The Small Cap Fund closed to new investors in January 2007 and remains closed. Performance Attribution – Year in Review.A significant impact on the Small Cap Fund’s relative performance has been the continued volatility in world growth-oriented stocks due to large macro-economic events.Below is a summary performance attribution for each of the past four quarters. Fourth Quarter 2010.The rally that began in earnest in September continued into the fourth quarter as investors focused on small cap stocks, particularly stocks with high operating leverage and growth rates.The stock market continued to benefit from central bank intervention to keep interest rates low and governmental actions to support fiscal stimulus.Investors shifted from conservative, low return asset classes into riskier asset classes believing that the economic recovery would continue improving despite stubbornly high unemployment rates and a moribund housing market.The portfolio outperformed the benchmark in October and December, but some of our larger positions (STR Holdings, NICE Systems, Micros Systems, Cepheid) lagged the market in November and we ended up the quarter close to the benchmark in a very momentum driven market period.With respect to sector attribution, stock selection in the portfolio was strong in Health Care and Consumer Discretionary but that effort was offset by selection in Technology, Industrials and Energy.The effect of our sector weights was positive, with the overweight to Energy and the underweight to Consumer Discretionary benefiting the portfolio.Cash was a drag on relative performance in such a strong quarter. First Quarter 2011.The stock market proved resilient in the first quarter in the face of numerous negative headlines (Libya, Japanese earthquake repercussion, Portugal, upcoming end of the recent quantitative easing by the Federal Reserve (“QE2”), global inflation concerns), supported in part by strong money flows back to equities from fixed income and money market funds.The economic recovery 7 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Continued) continued to support higher earnings and all sectors in our benchmark were positive for the quarter.Across sectors, high growth and high P/E stocks were the best performers; momentum investors were rewarded and valuations continued to expand.With the strong rise in the price of commodities, the Energy and Materials sectors were top performers, while Technology also outperformed the benchmark.Our small cap portfolios held up reasonably well during this strong performance period, benefiting from positive stock selection in Health Care, Materials and Industrials, offset by lagging selection in Technology, Consumer Discretionary and Energy. Our focus on valuations has kept us out of several of the highest performing names during the market’s big rally in the fall of 2010 and early 2011, a period in which valuations just kept going higher for many of the leading growth names.This may be considered “conservative” but it has always been a part of our process to focus on sustainable valuations as part of our buy criteria.Despite liking the fundamentals, we were reluctant to buy stocks with increasingly higher valuations during this period, and also trimmed some of our winners which then went even higher, based on valuations getting too extended (in our opinion).QE2 had the effect of creating a valuation bubble for those stocks that had accelerating earnings and strong fundamentals.We look for stocks that have both strong fundamentals AND sustainable valuations, and it appeared to us that many of these stocks were trading significantly above a rational longer term valuation range.Some of those valuation ranges have come back to reasonable levels with the recent sell-off this past summer and we have initiated positions in some names that we like fundamentally but were at the high end or even above what we considered a sustainable valuation. Second Quarter 2011.The resilience of the stock market in the first quarter gave way to the increasing evidence that the economic recovery was either stalling or, at a minimum, decelerating from the pace of the second half of 2010.In a reversal from the first quarter, economically sensitive sectors retreated into negative territory as investors moved to a “risk off” posture in May and June.Stock selection in our small cap portfolios was slightly negative for the period, with strong selection in Consumer Discretionary and Healthcare being offset by lagging selection in Technology, Materials and Telecomm.Sector allocation accounted for much of the 1% underperformance for the quarter due to the overweight to Energy and underweight to Consumer Discretionary and Consumer Staples, one of the top benchmark sector performers. 8 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Continued) Third Quarter 2011.The third quarter was a continuation of the negative posture taken by investors since the middle of the prior quarter, which was exacerbated by renewed concerns that the economy was headed back into a recession.The correlation of returns in this environment was very high, making it difficult to add value relative to a benchmark.Our lagging performance for the quarter occurred in August, a volatile month in which small cap stocks were down over 20% in the first three weeks only to rally and finish down 8%.Slowing growth worldwide and sovereign risk continued to plague the markets, where current valuations and fundamentals are taking a back seat to fear and liquidity concerns.In addition to the negative impact on our more economically sensitive stocks, several of our larger health care positions were down as a result of possible Medicare reimbursement cuts that could occur, impacting broad categories of providers or specific company products (these issues are discussed below).Stock selection was positive in Consumer Discretionary and Telecomm but more than offset by lagging selection in Healthcare, Industrials, Energy and Technology.The effect of our sector allocation was essentially neutral as the benefit of our underweight to Materials, overweight to Healthcare and cash position was offset by the underweight to Financials and Consumer Staples, two sectors that held up better in the selloff. Top and Bottom Contributing Stocks.The top and bottom five contributing stocks to absolute performance for the 2011 fiscal year were: Average Contribution Top Five Weight (%) to Return (%) Varian Semiconductor (processing equipment) Cepheid (molecular diagnostics) Crocs (specialized footwear products) Cooper Companies (medical devices) NetLogic Microsystems (network semiconductors) Average Contribution Bottom Five Weight (%) to Return (%) Manitowoc (engineered lifting equipment and cranes) -0.68 Berry Petroleum (oil and gas producer) -0.49 Complete Production (oil and gas products) -0.49 General Cable (fiber optic and cable products) -0.47 GT Advanced Tech (solar/LED manufacturing equipment) -0.47 9 TCM SMALL CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2000® GROWTH INDEX Average Annual Returns for the periods ended September 30, 2011: Since Inception One Year Three Year Five Year (10/1/2004) TCM Small Cap Growth Fund (6.80)% (3.44)% (2.52)% 4.04% Russell 2000® Growth Index (1.12)% 2.07% 0.96% 3.93% Lipper Small Cap Growth Average (0.61)% 2.94% 0.51% 3.52% This chart illustrates the performance of a hypothetical $100,000 investment made on October 1, 2004, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of funds with similar investment objectives. 10 TCM SMALL CAP GROWTH FUND FUND INFORMATION at September 30, 2011 (Unaudited) Basic Fund Facts Ticker Symbol TCMSX Inception Date 10/1/04 Total Net Assets $380 million Total Operating Expenses 0.91% Top Ten Holdings (% of net assets) ANSYS, Inc. 2.8% MICROS Systems, Inc. 2.2% Catalyst Health Solutions, Inc. 2.6% HMS Holdings Corp. 2.1% MEDNAX, Inc. 2.5% Teledyne Technologies, Inc. 1.7% CROCS, Inc. 2.4% Kirby Corp. 1.7% NICE Systems Ltd. - ADR 2.2% LKQ Corp. 1.7% Sector Allocation (% of net assets) *Cash equivalents and other assets less liabilities. 11 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2011 Shares Value COMMON STOCKS - 96.8% Aerospace & Defense - 3.8% GeoEye, Inc.* $ HEICO Corp. LMI Aerospace, Inc.* Teledyne Technologies, Inc.* Air Freight & Logistics - 1.6% Atlas Air Worldwide Holdings, Inc.* Hub Group, Inc.* Auto Components - 2.6% Amerigon, Inc.* LKQ Corp.* Biotechnology - 0.5% Human Genome Sciences, Inc.* Capital Markets - 2.6% Affiliated Managers Group, Inc.* Financial Engines, Inc.* Commercial Services & Supplies - 1.1% Tetra Tech, Inc.* Communications Equipment - 3.8% ADTRAN, Inc. NICE Systems, Ltd. - ADR* Opnext, Inc.* Construction & Engineering - 4.7% Chicago Bridge & Iron Co. NV - ADR EMCOR Group, Inc.* KBR, Inc. McDermott International, Inc.* URS Corp.* Diversified Consumer Services - 0.5% Sotheby’s Diversified Telecommunication Services - 1.0% AboveNet, Inc. Electrical Equipment - 3.9% General Cable Corp.* II-VI, Inc.* Polypore International, Inc.* Woodward Governor Co. Electronic Equipment, Instruments & Components - 0.5% IPG Photonics Corp.* Energy Equipment & Services - 4.3% Complete Production Services, Inc.* Core Laboratories NV Dawson Geophysical Co.* Dril-Quip, Inc.* North American Energy Partners, Inc.* Pioneer Drilling Co.* Health Care Equipment & Supplies - 5.3% ABIOMED, Inc.* The Cooper Companies, Inc. IDEXX Laboratories, Inc.* Sirona Dental Systems, Inc.* Volcano Corp.* ZOLL Medical Corp.* Health Care Providers & Services - 12.1% Catalyst Health Solutions, Inc.* The accompanying notes are an integral part of these financial statements. 12 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2011 (Continued) Shares Value Health Care Providers & Services - 12.1% (Continued) ExamWorks Group, Inc.* $ Health Management Associates, Inc. - Class A* HealthSouth Corp.* HMS Holdings Corp.* IPC The Hospitalist Co., Inc.* MEDNAX, Inc.* MWI Veterinary Supply, Inc.* WellCare Health Plans, Inc.* Hotels, Restaurants & Leisure - 2.4% Orient-Express Hotels Ltd. - Class A* Pinnacle Entertainment, Inc.* Sonic Corp.* Household Durables - 0.7% Tempur-Pedic International, Inc.* Internet Software & Services - 0.7% Cornerstone OnDemand, Inc.* IT Services - 1.3% VeriFone Holdings, Inc.* Life Sciences Tools & Services - 0.8% Techne Corp. Machinery - 4.2% Actuant Corp. CLARCOR, Inc. Manitowoc Co., Inc. Middleby Corp.* Titan International, Inc. Westport Innovations, Inc.* Marine - 1.7% Kirby Corp.* Metals & Mining - 2.2% Haynes International, Inc. Titanium Metals Corp. Oil & Gas Equipment & Services - 0.7% Tesco Corp.* Oil, Gas & Consumable Fuels - 1.4% Berry Petroleum Co. Solazyme, Inc.* Paper & Forest Products - 0.4% Mercer International, Inc.* Personal Products - 0.7% Nu Skin Enterprises, Inc. Pharmaceuticals - 3.8% Hi-Tech Pharmacal Co., Inc.* Impax Laboratories, Inc.* Medicis Pharmaceutical Corp. Road & Rail - 1.3% Genesee & Wyoming, Inc.* Semiconductors & Semiconductor Equipment - 7.4% CEVA, Inc.* Cypress Semiconductor Corp. EZchip Semiconductor Ltd.* GT Advanced Technologies, Inc.* The accompanying notes are an integral part of these financial statements. 13 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2011 (Continued) Shares Value Semiconductors & Semiconductor Equipment - 7.4% (Continued) Hittite Microwave Corp.* $ Microsemi Corp.* Ultratech, Inc.* Volterra Semiconductor Corp.* Software - 8.5% Advent Software, Inc.* ANSYS, Inc.* Ariba, Inc.* Interactive Intelligence Group, Inc.* MICROS Systems, Inc.* SuccessFactors, Inc.* Verint Systems, Inc.* Specialty Retail - 3.9% Ascena Retail Group, Inc.* Dick’s Sporting Goods, Inc.* DSW, Inc.* Vitamin Shoppe, Inc.* Textiles, Apparel & Luxury Goods - 4.5% CROCS, Inc.* Oxford Industries, Inc. Wolverine World Wide, Inc. Trading Companies & Distributors - 0.5% RSC Holdings, Inc.* Wireless Telecommunication Services - 1.4% SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $355,091,751) TRUST & PARTNERSHIP - 1.0% Real Estate Investment Trust - 1.0% LaSalle Hotel Properties TOTAL TRUST & PARTNERSHIP (Cost $5,393,261) SHORT-TERM INVESTMENT - 2.1% Money Market Fund - 2.1% SEI Daily Income Trust Government Fund - Class B, .050%(1) TOTAL SHORT-TERM INVESTMENT (Cost $8,176,429) TOTAL INVESTMENTS IN SECURITIES - 99.9% (Cost $368,661,441) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 14 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION Performance Overview.Quarterly returns for the one year ended September 30, 2011 for the SMID Cap Fund, the Russell 2500™ Growth Index, which is the Fund’s benchmark, and the Russell 2500® Index were: SMID Cap Fund Russell 2500™ Growth Russell 2500® 4th Quarter 2010 16.76% 16.00% 14.86% 1st Quarter 2011 8.70% 9.83% 8.70% 2nd Quarter 2011 -3.09% 0.38% -0.59% 3rd Quarter 2011 -21.88% -21.35% -21.22% Longer term performance for the SMID Cap Fund is set forth in the chart and table that follows this narrative. Performance Attribution – Year in Review.A significant impact on the SMID Cap Fund’s relative performance has been the volatility in world growth-oriented stocks due to large macro-economic events.Below is a summary performance attribution for each of the past four quarters. Fourth Quarter 2010.The stock market continued to benefit from central bank intervention to keep interest rates low and governmental actions to support fiscal stimulus.Investors shifted from conservative, low return asset classes into riskier asset classes believing that the economic recovery would continue improving despite stubbornly high unemployment rates and a moribund housing market.Our small-mid cap portfolios outperformed the benchmark in the fourth quarter based on positive stock selection, primarily in Health Care, Financials and Consumer Discretionary, offset by lagging in Energy.The effect of our sector weights was positive in almost all economic sectors, with the overweight to Energy and Industrials and the underweight to Consumer Staples and Discretionary benefiting the portfolio the most.Cash was also a drag on relative performance in a strong quarter. First Quarter 2011.The stock market proved resilient in the first quarter in the face of numerous negative headlines (Libya, Japanese earthquake repercussion, Portugal, upcoming end of the recent quantitative easing by the Federal Reserve (“QE2”), global inflation concerns), supported in part by strong money flows back to equities from fixed income and money market funds.Across sectors, high growth and high P/E stocks were the best performers; momentum investors were rewarded and valuations continued to expand.After outperforming the prior two quarters, our small-mid cap portfolios gave back some of those gains with positive stock selection in Health Care and Industrials being offset by lagging selection in Consumer Discretionary, Financials and Energy.Our focus on valuations has kept us 15 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Continued) out of several of the highest performing names during the market’s big rally in the fall of 2010 and early 2011, a period in which valuations just kept going higher for many of the leading growth names.This may be considered “conservative” but it has always been a part of our process to focus on sustainable valuations as part of our buy criteria.Despite liking the fundamentals, we were reluctant to buy stocks with increasingly higher valuations during this period, and also trimmed some of our winners which then went even higher, based on valuations getting too extended (in our opinion).QE2 had the effect of creating a valuation bubble for those stocks that had accelerating earnings and strong fundamentals.We look for stocks that have both strong fundamentals AND sustainable valuations, and it appeared to us that many of these stocks were trading significantly above a rational longer term valuation range.Some of those valuation ranges are coming back to reasonable levels with the recent sell-off this past summer and we have initiated positions in some names that we like fundamentally but were at the high end or even above what we considered a sustainable valuation. Second Quarter 2011.The stock market finally gave way to the increasing evidence that the economic recovery was either stalling or, at a minimum, decelerating from the pace of the second half of 2010.In a reversal from the first quarter, economically sensitive sectors retreated into negative territory as investors moved to a “risk off” posture in May and June (which has continued into August and September).Stock selection in our small-mid cap portfolios was negative for the period, with positive selection in Consumer Discretionary and Energy being offset by lagging selection in Technology, Materials, Telecomm and Financials.Sector allocation accounted for over half the underperformance for the quarter due to the overweight to Energy and Industrials and the underweight to Consumer Discretionary and Consumer Staples, the top performing sector in the benchmark by a wide margin.Many of our bottom contributors were stocks that had performed strongly in the second half of 2010 and gave up some of those gains, without any significant fundamental changes.We therefore continue to own many of those stocks, and have added to those we believe have continuingly strong fundamentals. Third Quarter 2011.The third quarter was a continuation of the negative posture taken by investors since the middle of the prior quarter, which was exacerbated by renewed concerns that the economy was headed back into a recession.The correlation of returns in this environment has been very high, making it difficult to add value relative to a benchmark.August was a volatile month in which small cap stocks were down over 20% in the first three weeks only to rally and finish down 8%.Slowing growth worldwide and sovereign risk 16 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Continued) continued to plague the markets, where current valuations and fundamentals are taking a back seat to fear and liquidity concerns.In addition to the negative impact on our more economically sensitive stocks, several of our larger health care positions were down as a result of possible Medicare reimbursement cuts that could occur, impacting broad categories of providers or specific company.However, stock selection was overall positive for the period, with positive selection in Technology, Consumer Discretionary, Materials, Industrials, and Telecomm being offset by lagging selection in Healthcare and Energy.The effect of our sector allocation accounted for all of our underperformance as the benefit of our underweight to Energy and Materials, overweight to Healthcare and cash position was more than offset by the overweight to Industrials and Technology and the underweight to Financials and Consumer Staples, two sectors that held up better in the selloff. Top and Bottom Contributing Stocks.The top and bottom five stocks contributing to absolute performance for the fiscal year were: Average Contribution Top Five Weight (%) to Return (%) Varian Semiconductor (processing equipment) Crocs (specialized footwear products) Cooper Companies (medical devices) Catalyst Health Solutions (pharmacy benefits management) Tempur Pedic International (mattresses and pillows) Average Contribution Bottom Five Weight (%) to Return (%) Manitowoc (engineered lifting equipment and cranes) -0.70 Complete Production (oil and natural gas products) -0.56 Universal Health (acute and behavioral healthcare services) -0.54 HealthSouth (inpatient rehabilitative healthcare services) -0.47 Berry Petroleum (oil and natural gas producer) -0.42 17 TCM SMALL-MID CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2500™ GROWTH INDEX Average Annual Returns for the periods ended September 30, 2011: Since Inception One Year Three Year (6/29/2007) TCM Small-Mid Cap Growth Fund (3.93)% (0.66)% (5.85)% Russell 2500 Growth™ Index 0.59% 4.56% (2.13)% This chart illustrates the performance of a hypothetical $100,000 investment made on June 29, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 18 TCM SMALL-MID CAP GROWTH FUND FUND INFORMATION at September 30, 2011 (Unaudited) Basic Fund Facts Ticker Symbol TCMMX Inception Date 6/29/07 Total Net Assets $274 million Total Operating Expenses 0.95% Top Ten Holdings (% of net assets) ANSYS, Inc. 2.9% Airgas, Inc. 2.0% Catalyst Health Solutions, Inc. 2.3% MICROS Systems, Inc. 2.0% CROCS, Inc. 2.2% Avago Technologies Ltd. 1.9% MEDNAX, Inc. 2.2% Kirby Corp. 1.7% NICE Systems Ltd. - ADR 2.0% IHS, Inc. 1.7% Sector Allocation (% of net assets) *Cash equivalents and liabilities in excess of other assets. 19 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2011 Shares Value COMMON STOCKS - 97.8% Aerospace & Defense - 2.9% BE Aerospace, Inc.* $ Teledyne Technologies, Inc.* TransDigm Group, Inc.* Air Freight & Logistics - 0.2% Atlas Air Worldwide Holdings, Inc.* Auto Components - 2.9% Gentex Corp. LKQ Corp.* Biotechnology - 0.5% Human Genome Sciences, Inc.* Capital Markets - 1.4% Affiliated Managers Group, Inc.* Chemicals - 3.0% Airgas, Inc. The Scotts Miracle-Gro Co. Commercial Services & Supplies - 2.7% Stericycle, Inc.* Waste Connections, Inc. Communications Equipment - 5.1% ADTRAN, Inc. F5 Networks, Inc.* NICE Systems Ltd. - ADR* Polycom, Inc.* Riverbed Technology, Inc.* Construction & Engineering - 3.4% AECOM Technology Corp.* Chicago Bridge & Iron Co. NV - ADR KBR, Inc. McDermott International, Inc.* URS Corp.* Containers & Packaging - 0.8% Crown Holdings, Inc.* Distributors - 0.9% Pool Corp. Diversified Consumer Services - 0.5% Sotheby’s Electrical Equipment - 5.3% AMETEK, Inc. General Cable Corp.* Polypore International, Inc.* Roper Industries, Inc. Sensata Technologies Holding NV - Class A* Woodward, Inc. Electronic Equipment & Instruments - 0.7% Amphenol Corp. - Class A Electronic Equipment, Instruments & Components - 3.5% IPG Photonics Corp.* National Instruments Corp. Trimble Navigation Ltd.* Energy Equipment & Services - 4.1% CARBO Ceramics, Inc. Complete Production Services, Inc.* The accompanying notes are an integral part of these financial statements. 20 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2011 (Continued) Shares Value Energy Equipment & Services - 4.1% (Continued) Core Laboratories NV $ Helmerich & Payne, Inc. Patterson-UTI Energy, Inc. Health Care Equipment & Supplies - 5.5% The Cooper Companies, Inc. Hologic, Inc.* IDEXX Laboratories, Inc.* Illumina, Inc.* ResMed, Inc.* Varian Medical Systems, Inc.* Volcano Corp.* Health Care Providers & Services - 8.2% Catalyst Health Solutions, Inc.* Health Management Associates, Inc. - Class A* HealthSouth Corp.* Henry Schein, Inc.* Lifepoint Hospitals, Inc.* MEDNAX, Inc.* Universal Health Services, Inc. WellCare Health Plans, Inc.* Hotels, Restaurants & Leisure - 1.0% Panera Bread Co.* Household Durables - 0.7% Tempur-Pedic International, Inc.* Internet Software & Services - 1.5% IAC/InterActiveCorp.* IT Services - 1.2% VeriFone Holdings, Inc.* Life Sciences Tools & Services - 1.6% Techne Corp. Waters Corp.* Machinery - 5.3% Actuant Corp. CLARCOR, Inc. Joy Global, Inc. Manitowoc Co., Inc. Middleby Corp.* Pall Corp. Titan International, Inc. Westport Innovations, Inc.* Marine - 1.7% Kirby Corp.* Metals & Mining - 1.5% Schnitzer Steel Industries, Inc. Titanium Metals Corp. Oil, Gas & Consumable Fuels - 1.3% Berry Petroleum Co. Cabot Oil & Gas Corp. Personal Products - 0.7% Herbalife Ltd. Pharmaceuticals - 2.8% Impax Laboratories, Inc.* Medicis Pharmaceutical Corp. Perrigo Co. Professional Services - 1.7% IHS, Inc.* The accompanying notes are an integral part of these financial statements. 21 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2011 (Continued) Shares Value Road & Rail - 0.8% Genesee & Wyoming, Inc.* $ Semiconductors & Semiconductor Equipment - 5.7% Atmel Corp.* Avago Technologies Ltd. Hittite Microwave Corp.* Lam Research Corp.* Microsemi Corp.* Software - 8.5% ANSYS, Inc.* FactSet Research Systems, Inc. Fortinet, Inc.* Informatica Corp.* MICROS Systems, Inc.* Rovi Corp.* Solera Holdings, Inc. SuccessFactors, Inc.* Specialty Retail - 3.9% Abercrombie & Fitch Co. Ascena Retail Group, Inc.* Dick’s Sporting Goods, Inc.* DSW, Inc.* Tiffany & Co. Textiles, Apparel & Luxury Goods - 3.7% CROCS, Inc.* Fossil, Inc.* Wolverine World Wide, Inc. Trading Companies & Distributors - 1.3% MSC Industrial Direct, Inc. Wireless Telecommunication Services - 1.3% SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $270,725,636) TRUST & PARTNERSHIP - 0.9% Real Estate Investment Trust - 0.9% LaSalle Hotel Properties TOTAL TRUST & PARTNERSHIP (Cost $3,563,376) SHORT-TERM INVESTMENT - 1.1% Money Market Fund - 1.1% SEI Daily Income Trust Government Fund - Class B, 0.050%(1) TOTAL SHORT-TERM INVESTMENT (Cost $3,121,330) TOTAL INVESTMENTS IN SECURITIES - 99.8% (Cost $277,410,342) Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 22 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended September 30, 2011 (Unaudited) As a shareholder of the TCM Small Cap Growth Fund and the TCM Small – Mid Cap Growth Fund (the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/01/11 - 9/30/11). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the 23 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended September 30, 2011 (Unaudited) (Continued) Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. TCM Small Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 4/01/11 9/30/11 4/01/11 – 9/30/11* Actual $ 737 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.91% multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). TCM Small-Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 4/01/11 9/30/11 4/01/11 – 9/30/11** Actual $ 757 Hypothetical (5% return before expenses) ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95% (reflecting fee recoupments in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 24 TCM GROWTH FUNDS STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2011 TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund ASSETS Investments in securities, at value (cost $368,661,441 and $277,410,342, respectively) (Note 2) $ $ Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Fund accounting fees Custody fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ Net asset value, offering and redemption price per share ($380,492,966/16,518,264 and $274,239,132/17,789,702, respectively, shares outstanding; unlimited number of shares authorized without par value) $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments ) Net assets $ $ The accompanying notes are an integral part of these financial statements. 25 TCM GROWTH FUNDS STATEMENTS OF OPERATIONS For the Year Ended September 30, 2011 TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund INVESTMENT INCOME Income Dividends (net of foreign withholding tax of $10,728 and $8,420, respectively) $ $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Fund accounting fees Custody fees Reports to shareholders Transfer agent fees Registration fees Audit fees Miscellaneous expenses Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Interest expense Total expenses Plus: prior year fees waived subject to recoupment — Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Change in net unrealized depreciation on investments ) ) Net realized and unrealized loss on investments ) ) Net decrease in net assets resulting from operations $ ) $ ) The accompanying notes are an integral part of these financial statements. 26 TCM SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2011 September 30, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2011 September 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $74 and $418, respectively. The accompanying notes are an integral part of these financial statements. 27 TCM SMALL-MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2011 September 30, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ — $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2011 September 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $1,390 and $567, respectively. The accompanying notes are an integral part of these financial statements. 28 TCM SMALL CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended September 30, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss ) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) LESS DISTRIBUTIONS: From net realized gain — — — ) ) Distribution in excess — — — ) — Total distributions — — — ) ) Paid-in capital from redemption fees (Note 2) —
